DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/13/2021 has been entered. Claim(s) 1-8 is/are pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (WO2016190403A1) as evidenced by Baranov et al. ("Effect of structure on the frictional behavior of a copper-titanium-carbide composite." Soviet Powder Metallurgy and Metal Ceramics 16.1 (1977): 28-30.) and in view of Kawakami et al. (GB2355016A) .
Regarding Claims 1, 3-4, and 7-8, Oyabu teaches a copper-based sintered friction material (abstract) sintered at 800-1000 C (Page 9, Lines 333-340) consisting of a composition that overlaps with the claimed composition ranges for the following components: 
While the composition taught by Oyabu in table 1 were in volume percent (the middle column is volume percent of graphite for large artificial graphite, small artificial graphite, and scaly graphite respectively), the following conversion to mass percent was done by assuming apparent powder densities of Cu, Sn, low carbon FeCr, Graphite, MgO, ZrO2, and alumina powders of 9, 7.3, 7.5, 1.8, 3.6, 5.9, and 3.95 g/cm3 respectively on the basis of 100 cm3 of mixture, to yield the following calculated mass ranges of each component: 
 
Cu
Sn
FeCr
Graphite
MgO
ZrO2
Al2O3
1
70.2
2.8
2.9
15.5
2.7
4.5
1.5
2
67.4
2.5
5.8
15.5
2.7
4.5
1.5
3
61.4
2.4
11.6
15.7
2.8
4.5
1.5
4
55.4
2.1
17.7
15.9
2.8
4.6
1.5
5
42.9
1.6
30.1
16.2
2.9
4.7
1.6


The calculated range read on the claimed ranges for the following components:

Component
Claimed Mass% 
Prior art mass%
Cu/Cu alloy
40-80
42.9-70.2
Ni
0-5
0
Sn
0-10
1.6-2.8
Zn
0-10
0
Fe/Fealloy
2-40
2.9-30.1
lubricant
5-30
15.5-16.2
Metal oxide/nitride
1.5-30.0
8.7-9.2


Regarding the claim limitation of VC in the range of 0.5-5% weight, Oyabu does not teach the presence of carbides in the claimed range. However, it is well known in the art that high wear resistance under dry sliding friction conditions is exhibited by materials with heterogeneous structures composed of both hard and softer, ductile constituents such as TiC in copper (evidenced by Page 28, [001-003] of Baranov et al.). However,  Kawakami teaches a copper alloy sintering alloy comprising 0.1-10% volume hard particles (abstract) to improve the wear resistance and anti-seizure property of the copper material (Page 4, Lines 26-28 to Page 5, Lines 1-4); where the hard particles are a powder of VC carbide (Page 7, Lines 20-26 to Page 8, Lines 9-10). Therefore, it would have been obvious to one of ordinary skill in the art to add VC powder as a hard carbide to the copper friction system taught by Oyabu in the claimed range for 
Further, FeCr is considered ferrochromium. 
Regarding Claims 2, 5-6, and 8, in the inventive examples of Oyabu in Table 2, the volume percentage of graphite is kept constant at 45%, which leads to a mass percentage of 15.5-16.2% lubricant by mass. However, in claim 1, Oyabu teaches the volume fraction of lubricant can be present in a range of 30-60% volume, which is considered to overlap with the claimed graphite range of 5-15% by mass. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Kawakami reference relates to sliding material and should have low friction, the opposite of what is desired in a friction material. Therefore, an ordinary artisan would not have even considered Kawakami. 
This is not convincing. The Kawakami references teaches a copper based alloy where 0.1-10% vol. of hard particles are added to improve alloy properties such as wear resistance. Even in a friction system such as Oyabe, an increase in wear resistance is considered a benefit as friction materials especially are exposed to high mechanical loads and high temperatures 
Applicant argues the embodiments of Kawakami relate to low speed bearings; and one of ordinary skill in the art looking for a friction material that can be used in an ultra-high speed range of 280 km/hr would not have no expectation of success in applying the disclosure of Kawakami. 
This is not convincing. Regardless of the intended use of the secondary reference, the rejection is based on the premise that one of ordinary skill in the art would be motivated to add hard particles such as VC for the purpose of improving mechanical properties in a copper composition such as wear resistance. The reasonable expectation of success lies not whether one could expect the friction material of the secondary reference to be used in high speed applications but rather if the modification of hard particles such as VC would be expected to improve mechanical properties such as wear resistance in the friction material of the primary reference. Further there would be a reasonable expectation for success as both disclosures relate to bearings and it is reasonable that the advantages of innovation of low speed bearings would translate to high speed bearings as well.
Applicant argues none of the embodiments of Kawakami discloses VC, or a metal oxide and/or metal nitride; Hence one of ordinary skill in the art who encounters Kawakami would have no expectation of success in using a composition within the scope of present claim 1 and would find no proper reason rationale, or motivation to arrive at the combination of features of the claimed invention based on Oyabu and Kawakami. 

Applicant argues Bi is present and an essential feature of Kawakami, and therefore teaches away from the claimed invention. 
This is not convincing. The claimed invention is drawn to a material containing copper or a copper alloy. Kawakami references teaching a copper alloy matrix containing Bi phase where Bi is present in a range of 1-20%; this is still considered a copper based alloy. Further, the reference is not being combined in the manner alleged by applicant. The rejection relies on the teaching of the prior art that 0.1-10 vol% of hard particles improves properties such as wear resistance, not the addition of Bi. 
Applicant argues in order to arrive at the combination of VC, and a metal oxide and/or metal nitride, one of ordinary skill in the art would have had to make selections from two or more lists of possible substances disclosed in Kawakami. One of ordinary skill in the art would have no proper reason to arrive the selection without improper hindsight. 
This is not convincing. Kawakami teaches the hard particles may be borides, silicides, oxides, nitrides, carbides, and intermetallic compounds. And specifies the carbides may be WC, SiC, B4C, TiC, TaC, VC or ZrC. VC is therefore taught explicitly as a hard particle by the secondary reference, regardless of how many other options disclosed in the prior art. The rejection relies on the teaching of the prior art that 0.1-10 vol% of hard particles improves properties such as In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736